                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA 


QXMÉDICAL, LLC,                                     Case No. 17‐CV‐1969 (PJS/TNL)

                     Plaintiff,

v.                                                              ORDER

VASCULAR SOLUTIONS, LLC; TELEFLEX
INNOVATIONS S.À.R.L.; and ARROW
INTERNATIONAL, INC.,

                     Defendants.


       Courtland C. Merrill, Philip J. Kaplan, and Ariel O. Howe, ANTHONY
       OSTLUND BAER & LOUWAGIE P.A., for plaintiff.

       Luke L. Dauchot and Alyse Wu, KIRKLAND & ELLIS LLP; and Tom Vitt
       and Patrick J. O’Rear, JONES DAY, for defendants.

       This lawsuit involves six patents—U.S. Patent Nos. 8,048,032 (the “‘032 patent”),

8,142,413 (the “‘413 patent”), RE45,380 (the “‘380 patent”), RE45,760 (the “‘760 patent”),

RE45,776 (the “‘776 patent”), and RE46,116 (the “‘116 patent”).  All six patents descend

from a common patent application and share a common specification and common

drawings.  The patents are owned by defendant Teleflex Innovations S.à.r.l., whose

parent corporation acquired defendant Vascular Solutions, LLC, in February 2017. 

A third defendant, Arrow International, Inc., has the right to sell products practicing the

patents.  For convenience, the Court will refer to the defendants collectively as

“Vascular Solutions.”
       In April 2017, Vascular Solutions accused plaintiff QXMédical, LLC

(“QXMédical”) of patent infringement.  In response, QXMédical brought this action,

seeking a declaration that its “Boosting Catheter” does not infringe any of Vascular

Solutions’s patents.  This matter is before the Court for construction of certain terms of

the patents‐in‐suit in accordance with Markman v. Westview Instruments, Inc., 517 U.S.

370, 390‐91 (1996). 

                                   I.  BACKGROUND

       Vascular Solutions’s patents relate to a medical device known as a “guide

extension catheter.”  A guide extension catheter is used by a heart surgeon to deliver an

interventional cardiology device (such as a balloon or stent) into a coronary artery.

       Coronary arteries are the arteries that supply oxygenated blood from the aorta to

the heart muscle.  The buildup of plaque inside a coronary artery can create a

“stenosis”—that is, a narrowing of the coronary artery—that decreases blood flow to

the heart and increases the risk of heart attack.  A coronary artery stenosis looks

something like this:




                                            ‐2‐
Root Decl. ¶ 8 (ECF No. 59).

       One way to treat a stenosis is to use a balloon or stent to reopen the coronary

artery.  Id. ¶ 10.  To do so, of course, the surgeon must deliver the balloon or stent to the

site of the stenosis.  Typically, the surgeon will first insert a long, thin tube called a

“guide catheter” into the patient’s femoral artery (near the patient’s groin) or the

patient’s radial artery (near the patient’s wrist).  Then the surgeon will push the guide

catheter through the patient’s body until the tip of the guide catheter reaches the

opening (or “ostium”) of the coronary artery.  Next, the surgeon will push a long, thin

wire—known as a “guidewire”—through the guide catheter, into the coronary artery,

and through the site of the stenosis.  Finally, the surgeon will slide a balloon or stent




                                              ‐3‐
along the guidewire to the site of the stenosis, where the balloon or stent will be

expanded.  Id. ¶¶ 11‐13.

       The guide catheter is relatively rigid and often has a curved tip.  Id. ¶ 15.  The

combination of these two characteristics means that it is generally unsafe for a surgeon

to extend the guide catheter past the ostium and into the coronary artery.  Id. ¶¶ 15‐16. 

That is why a surgeon uses a guidewire to deliver the balloon or stent to the site of the

stenosis.  Sometimes, though, a surgeon has to push a balloon or stent through a

particularly difficult stenosis.  In this situation, the resulting backwards force can cause

the guide catheter to dislodge, preventing the surgeon from successfully deploying the

balloon or stent.  The dotted lines in the diagram below illustrate this problem:




Id. ¶¶ 12, 15‐17.

       To solve this problem, inventors came up with the idea of using a second

catheter within the guide catheter.  In this “coaxial” arrangement, the inner catheter (the



                                             ‐4‐
“child catheter”) is straighter and more flexible than the outer catheter (the “mother

catheter”).  This allows the child catheter to be pushed past the end of the mother

catheter and into the coronary artery, thereby anchoring the mother catheter and

reducing the likelihood of the mother catheter dislodging.  The picture below illustrates

the use of a child catheter:




Id. ¶ 18.

       Vascular Solutions did not invent the mother‐and‐child catheter system.  But

Vascular Solutions combined the mother‐and‐child catheter system with another

concept known as a “monorail,” “rapid exchange,” or “sliding rail” system.  Id. ¶ 22. 

A typical child catheter is a long tube that runs along a guidewire from the beginning of

the mother catheter (that is, from the opening in the patient’s femoral artery or radial

artery) past the end of the mother catheter (that is, into the coronary artery).  By

contrast, a monorail catheter is not tubular along its entire length.  Instead, a monorail

catheter combines a short tube at the “distal” end (that is, the end closest to the heart)



                                             ‐5‐
with a long non‐tubular push rod at the “proximal” end (that is, the end closest to the

surgeon).  The push rod “is used to push and retract the catheter but runs independent

of and next to the guidewire.”  Id. ¶ 21.  The drawing below depicts a monorail catheter:




Id.  This drawing refers to the child catheter as “Guidewire Lumen.” All of the items

depicted in this drawing would be situated within the mother catheter. 

       The tip of Vascular Solutions’s child catheter is a flexible straight tube that is

small enough to fit inside a standard guide catheter but large enough to accommodate

the delivery of balloons and stents.  Id. ¶ 23.  Near or at the junction of the flexible tube

and the push rod is a side opening that serves as an entry port—first for the guidewire,

and then for the balloon or stent that is pushed along the guidewire, through the

flexible tube, and into the coronary artery.  Root Decl. ¶¶ 23‐24.1




       1
       It should be noted that the commercial embodiment described in the Root
declaration—as well as some of the devices claimed in the patents‐in‐suit—do not look
much like the embodiments described and illustrated in the specification.

                                             ‐6‐
       In 2006, Vascular Solutions2 filed a patent application for a monorail‐type child

catheter.  This application was ultimately issued as the ‘032 patent.  Claim 1 of the ‘032

patent contains most of the terms whose meaning is contested in this Markman

proceeding, and the parties agree that each of the contested terms has the same

meaning across all of the patents‐in‐suit.  Claim 1 of the ‘032 patent claims the

following:

            1.  A device for use with a standard guide catheter, . . . the device
       comprising:

              a flexible tip portion defining a tubular structure having a
              circular cross‐section and a length that is shorter than the
              predefined length of the continuous lumen of the guide
              catheter, the tubular structure having a cross‐sectional outer
              diameter sized to be insertable through the cross‐sectional
              inner diameter of the continuous lumen of the guide catheter
              and defining a coaxial lumen having a cross‐sectional inner
              diameter through which interventional cardiology devices
              are insertable; and

              a substantially rigid portion proximal of and operably
              connected to, and more rigid along a longitudinal axis than,
              the flexible tip portion and defining a rail structure without
              a lumen and having a maximal cross‐sectional dimension at
              a proximal portion that is smaller than the cross‐sectional
              outer diameter of the flexible tip portion and having a length
              that, when combined with the length of the flexible distal tip
              portion, defines a total length of the device along the
              longitudinal axis that is longer than the length of the
              continuous lumen of the guide catheter,

       2
        Technically, Howard Root and his co‐inventors applied for the patent, but after
the patent was issued, they assigned it to Vascular Solutions.

                                            ‐7‐
              such that when at least a distal portion of the flexible tip
              portion is extended distally of the distal end of the guide
              catheter, at least a portion of the proximal portion of the
              substantially rigid portion extends proximally through the
              hemostatic valve in common with interventional cardiology
              devices that are insertable into the guide catheter.

‘032 patent at 10:21‐54.

                               II.  GENERAL PRINCIPLES

       Courts, not juries, construe patent claims.  Markman, 517 U.S. at 391.  Disputed

terms in a claim must be construed in the context of both that individual claim and “the

entire patent, including the specification.”  Phillips v. AWH Corp., 415 F.3d 1303, 1313

(Fed. Cir. 2005) (en banc).  Indeed, the specification, read in light of the prosecution

history, is the primary basis for construing patent claims.  Id. at 1315.  Courts may also

rely on “extrinsic evidence”—anything other than the patent and its prosecution

history—but that evidence is less important than the intrinsic record.  Id. at 1317.  

       In general, claim language means whatever it would have meant, ordinarily and

customarily, to a person of ordinary skill in the relevant art at the time the patent

application was filed.  Id. at 1312‐13.  In some cases, the ordinary and customary

meaning of claim language to a person of ordinary skill in the art may be identical to the

meaning of that language to a lay person who is not skilled in the art.  See id. at 1314

(acknowledging that claim construction sometimes “involves little more than the

application of the widely accepted meaning of commonly understood words”).


                                             ‐8‐
       Neither of the parties has devoted much attention to defining a person of

ordinary skill in the art for purposes of this Markman proceeding.  QXMédical’s expert

identifies a person of ordinary skill in the art as “a person having a bachelor’s, or higher

level, degree in either biomedical or mechanical engineering, or a medical degree,

combined with extensive experience working for at least three years as an

interventional cardiologist, interventional radiologist, cardiothoracic surgeon,

interventionalist, or biomedical engineer, biomedical device designer and/or

manufacturer.”  ECF No. 36‐3 ¶ 15.  Vascular Solutions’s expert identifies a person of

ordinary skill in the art as a person having “(1) a minimum of five years of experience

performing or observing interventional cardiology procedures and (2) a minimum of

five years of experience designing or manufacturing catheters or other devices used in

such procedures . . . .”  ECF No. 36‐2 ¶ 34.  Neither party has argued that anything turns

on the differences between these definitions.  Indeed, neither party has argued (or at

least clearly argued) that someone of ordinary skill in the art would interpret any of the

disputed language differently than would an educated lay person.




                                            ‐9‐
                              III.  CLAIM CONSTRUCTION

                                  A.  “substantially rigid”

       Claim 1 of the ‘032 patent describes the proximal portion of the claimed device as

being “substantially rigid.”  ‘032 patent at 10:38.  Both parties ask the Court to construe

this term.

       QXMédical argues that “substantially rigid” means “largely, but not wholly

unable to bend or be forced out of shape; not flexible.”  ECF No. 36‐1 at 2.  It is not

apparent what would be gained by this construction.  “Largely unable to bend” is no

clearer or more specific than “substantially rigid.”  And “not flexible”—which connotes

no flexibility—would result in a device that does not work, as the substantially rigid

portion must be able to navigate the tortuous vascular system of a human being.

       Vascular Solutions argues for a functional definition of “substantially rigid”: 

“rigid enough to allow the device . . . to be advanced within the guide catheter.”  ECF

No. 36‐1 at 2.  It is not surprising that Vascular Solutions proposes a functional

definition.  Unlike patents that provide specific guidance regarding the meaning of

terms of degree such as “substantially,”3 the only real evidence that the patents‐in‐suit




       3
       See, e.g., BreathableBaby, LLC v. Crown Crafts, Inc., No. 12‐CV‐0094 (PJS/TNL),
2013 WL 5230724, at *5 (D. Minn. Sept. 17, 2013) (specification defined “a substantial
portion of a side rail” as “at least two‐thirds of the side rail”).

                                            ‐10‐
provide regarding the meaning of the term “substantially rigid” is their description of

the function of the substantially rigid portion.

       Nonetheless, Vascular Solutions’s argument—that a structural limitation should

be defined in functional terms—initially gave this Court pause.  After all, the Federal

Circuit has held that “[a]n invention claimed in purely structural terms generally resists

functional limitation.” Toro Co. v. White Consol. Indus., Inc., 266 F.3d 1367, 1371 (Fed. Cir.

2001).  That is particularly true with respect to functions that are not recited in the

patent itself.

       For example, in Ecolab, Inc. v. Envirochem, Inc., 264 F.3d 1358 (Fed. Cir. 2001), one

of the claims described a solid detergent cast as “substantially uniform.”  Id. at 1361. 

The patentee persuaded the district court to construe “substantially uniform” to mean

“a level of continuity of the elements from top‐to‐bottom throughout the cast such that

a homogeneous cleaning solution is formed over the life of the cast.”  Id. at 1363.  On

appeal, however, the Federal Circuit noted that nothing in the intrinsic record provided

a basis for “adding a functional limitation” to the term “substantially uniform.”  Id.

at 1366.  Therefore, the Federal Circuit construed “substantially uniform” to mean

“largely, but not wholly the same in form,” and declined to add a “functional limitation

to this phrase.”  Id. at 1369.




                                             ‐11‐
       At the same time, the Federal Circuit has shown no reluctance to construe claim

limitations functionally when such a construction is supported by the intrinsic record. 

For example, in Cordis Corp. v. Medtronic Ave, Inc., 511 F.3d 1157 (Fed. Cir. 2008), the

patent claimed a stent with a “smooth surface.”  Id. at 1163.  The district court defined

the term “smooth” structurally to mean “continuously even . . . , without roughness,

points, bumps or ridges . . . .”  Id. at 1178.  On appeal, however, the Federal Circuit

relied on the prosecution history to conclude that “the patentee intended for the term

‘smooth’ to be defined functionally, so that a stent would be considered ‘smooth’ if it

was smooth enough to be capable of intraluminal delivery.”  Id. at 1180.  Using that

functional definition, the Federal Circuit concluded that the defendant’s competing

product “infringed the ‘smooth surface’ limitation” because there was no dispute that it

was “capable of intraluminal delivery.”  Id.

       Similarly, in Medrad, Inc. v. MRI Devices Corp., 401 F.3d 1313 (Fed. Cir. 2005), the

Federal Circuit adopted a functional definition of “substantially uniform.”  In Medrad,

the patent related to radio frequency coils that were used to create magnetic resonance

imaging (“MRI”) images.  Id. at 1315.  Citing Ecolab, the patentee argued that “it is never

proper for a court, when construing claim terms, to consider how a claimed device

functions.”  Id. at 1319.  The Federal Circuit rejected this argument, calling the

patentee’s reading of Ecolab “unsound” and holding that it is “entirely proper to



                                            ‐12‐
consider the functions of an invention in seeking to determine the meaning of particular

claim language.”  Id.  In Medrad, “the claim itself provide[d] little guidance” for how to

construe the term “substantially uniform.”  Id.  But the preamble of the patent claimed

“an imaging system for forming images of a region of interest.”  Id. at 1320.  The

specification stated that one object of the invention was “to provide greater image

uniformity than provided in the prior art.”  Id.  And an expert testified that “a

substantially uniform magnetic field ‘means a sufficient uniformity to give a good

image.’”  Id.  Therefore, the Federal Circuit defined a “substantially uniform magnetic

field” functionally to mean “a field that is sufficiently uniform to obtain useful MRI

images.”  Id.

       As in Cordis and Medrad, Vascular Solutions’s proposed functional definition is

amply supported by the record.  That record makes at least two things clear about the

substantially rigid portion of the claimed device:

       On the one hand, the substantially rigid portion must have a considerable degree

of flexibility.  Otherwise, it would not be able to navigate past sharp bends in the

vascular system of a human being.  This is clear from both the intrinsic and extrinsic

evidence.  See, e.g., ECF No. 36‐2 ¶ 38 (stating that “the substantially rigid portion of the

device must be flexible enough to navigate the curve in the aorta and femoral and iliac

arteries and other angles in the arterial path”); see also Root Decl. ¶ 24 (describing the



                                            ‐13‐
substantially rigid portion of the embodiment as flexible enough “to bend to navigate

the arch in the aorta”). 

       On the other hand, the substantially rigid portion must be rigid enough to push

the tubular structure through the guide catheter and into the coronary artery.  Neither

party contests this fact, which is supported not only by the specification’s description of

the functioning of the device, but by claim 1’s focus on the degree of rigidity along the

longitudinal axis:  “a substantially rigid portion . . . more rigid along a longitudinal axis

than[] the flexible tip portion . . . .”  ‘032 patent at 10:39‐40.  It is difficult to imagine why

the claim would focus on the longitudinal rigidity of the substantially rigid portion

unless the purpose of the “substantially rigid” limitation is to ensure that the

substantially rigid portion will not buckle when it is used as a push rod.

       The prosecution history also reflects the examiner’s understanding that the

purpose of the “substantially rigid” limitation is to ensure that the substantially rigid

portion can function as a push rod.  Specifically, the examiner expressed his

understanding that “substantially rigid” was “only rigid enough to allow the device to

be advanced within the guide catheter.”  ECF No. 60‐2 at 12.  The examiner’s use of the

word “only” is puzzling, as it suggests that a push rod that is any more rigid than

necessary would not be “substantially rigid.”  That would be a counterintuitive

construction that neither party advocates.  But at a minimum, the examiner’s comments



                                               ‐14‐
provide further evidence that the function of the substantially rigid portion is to push

the tubular structure through the guide catheter and into the coronary artery.

       In sum, given that Federal Circuit case law supports giving a functional

definition to a structural term when such a construction is supported by the intrinsic

record—and given that the intrinsic record in this case leaves little doubt that the main

function of the substantially rigid portion is to act as a push rod—the Court accepts

Vascular Solutions’s argument that “substantially rigid” should be defined in the

patents‐in‐suit as “rigid enough to allow the device to be advanced within the guide

catheter.”

       The Court notes that Vascular Solutions’ victory may be short‐lived—or even

pyrrhic.  QXMédical argues that Vascular Solutions’s construction cannot possibly be

correct.  First, QXMédical argues that the material that comprises the flexible tip portion

is “rigid enough to allow the device to be advanced within the guide catheter.”  In other

words, according to QXMédical, if the flexible tubular structure were to be extended to

run throughout the entire guide catheter (similar to a conventional child catheter), the

flexible tubular structure could essentially act as its own push rod.  Likewise,

QXMédical argues that a guidewire  is “rigid enough to allow the device to be advanced

within the guide catheter.”  In other words, QXMédical argues that if the flexible




                                           ‐15‐
tubular structure was attached to the end of a guidewire, the guidewire could push the

structure through the guide catheter and into the coronary artery.

       Second, claim 1 of the ‘032 patent is crystal clear that the substantially rigid

portion must be “more rigid . . . than[] the flexible tip portion.”  ‘032 patent at 10:39‐40. 

Moreover, according to QXMédical, the specification indicates that the guidewire is

flexible.  Cf. ‘032 patent at 1:16‐29, 2:56‐62.  Thus, concludes QXMédical, “substantially

rigid” cannot mean “rigid enough to allow the device to be advanced within the guide

catheter” because both the flexible tip portion and the guidewire are “rigid enough to

allow the device to be advanced within the guide catheter” and the patents make clear

that both the flexible tip portion and the guidewire are not “substantially rigid,” but

instead “flexible.”

       QXMédical would have a compelling argument, but for one problem:  The

evidence in the record simply does not allow the Court to determine whether the factual

premises of the argument are true.  At the Markman hearing, QXMédical could not point

to any record evidence proving that the flexible tip portion or the guidewire was rigid

enough to act as a push rod.  In its brief, QXMédical emphasized that the specification

“states that the flexible tip portion, although flexible, can be advanced within the guide

catheter.”  ECF No. 63 at 12.  But that’s a different point.  It is one thing for the flexible

tip portion to be rigid enough to be pushed, and another thing for the flexible tip portion



                                              ‐16‐
to be rigid enough to do the pushing.  QXMédical also cited several paragraphs from the

specification and claimed in a footnote that “the proximal portion of the child catheter is

‘rigid enough to advance’ the distal portion of the catheter within the mother guide

catheter . . . .”  Id. at 12 n.3 (citing Root Decl. ¶ 17 and ‘032 patent at 2:17‐44).  But the

cited portions of the ‘032 patent describe the use of a conventional child catheter—that is,

the long tubal child catheter of the prior art.  See ‘032 patent at 2:17‐44.  The record does

not indicate whether the material that comprises a prior‐art child catheter is more or

less rigid than the material that comprises the flexible tip portion of the patented

inventions.  At this point, then, the Court cannot conclude that Vascular Solutions’s

proposed construction of “substantially rigid” would capture anything that the patents

describe as “flexible.”

                                          B.  “flexible”

       Claim 1 of the ‘032 patent describes the tip portion of the claimed device as being

“flexible.”  ‘032 patent at 10:29.  QXMédical argues that “flexible” should be construed

to mean “capable of bending; not rigid.”  ECF No. 36‐1 at 5.  Vascular Solutions argues

that no construction of “flexible” is necessary and that “flexible” should instead be

given its plain and ordinary meaning.  Id.  The Court agrees with Vascular Solutions.

       QXMédical’s proposed construction of “flexible” as “not rigid” would imply a

complete absence of rigidity.  Such a construction would not be consistent with the



                                               ‐17‐
claims and specification.  In addition, construing “flexible” to mean “capable of

bending” would not add anything to the plain and ordinary meaning. 

                                      C.  “rail structure”

       Claim 1 of the ‘032 patent provides that the “substantially rigid portion” must

“defin[e] a rail structure without a lumen.”  ‘032 patent at 10:40‐41.  The parties dispute

the meaning of “rail structure.”

       Every monorail system consists of at least three elements:  (1) a rail, (2) a car that

rides on the rail, and (3) a source of locomotion.  It is clear that, in the patented devices,

the “rail” is the guidewire.  The flexible tubular portion of the device rides along the

guidewire, as does the balloon or stent that follows.  Nothing rides along the push rod. 

And thus, the “rail structure” that is defined by the substantially rigid portion cannot be

the rail.  That leaves the car and the source of locomotion as possibilities.

       QXMédical argues that “rail structure” refers to the car that rides along the

guidewire.  See ECF No. 56 at 29 (“[I]n order for the substantially rigid portion claimed

in VSI’s patents to ‘defin[e] a rail structure[,]’ the substantially rigid portion must either

surround or at least create a partial circumference portion to hold or ‘ride’ on the

guidewire.”).  Consistent with that argument, QXMédical proposes that “rail structure”

be defined to mean a “full‐circumferential, greater than 180 degrees, hemicylindrical or

arcuate‐shaped distal end [that is] able to ‘ride’ on a guidewire.”  ECF No. 56 at 27.   



                                             ‐18‐
       One problem for QXMédical is that nothing in the patents‐in‐suit explicitly

requires the “rail structure” that is defined by the substantially rigid portion to ride on

the guidewire.  And that is unsurprising.  As the Court has already discussed, the main

function of the substantially rigid portion is to push the flexible tip portion along the

guidewire and into the coronary artery.  It is the flexible tip portion—which, again, is

the tube through which the guidewire is threaded—that rides along the guidewire.  Not

only is there no reason for the push rod to also ride along the guidewire, but, if it did so,

it might interfere with the ability of a balloon or stent to later be moved along the same

guidewire.

       QXMédical’s proposed construction runs into another problem.  In order for the

“rail structure” to function as a car, it would need a lumen—or something close to a

lumen.  QXMédical recognizes this fact in proposing to define the rail structure as being

“full circumferential, greater than 180 degrees, hemicylindrical or arcuate‐shaped.”  But

the patents specifically forbid the rail structure from having a lumen.  See ‘032 patent

at 10:40‐41 (stating that the rail structure must be “without a lumen”).  This means that

the rail structure cannot be “full circumferential.”  This also raises the question of why, if

the rail structure is meant to be the car, the patents would provide that the car cannot

have a lumen—the structure that would best allow it to ride along the guidewire

without impeding the passage of balloons or stents. 



                                            ‐19‐
       Of course, a car does not have to be fully circumferential to ride on the

guidewire.  A less‐than‐fully‐circumferential car can still ride on the guidewire by

gripping the guidewire rather tightly.  But the problem with this approach has already

been noted:  Any car that gripped the guidewire tightly would impede the passage of a

balloon or stent along the same guidewire.  The specification specifically mentions that

the rail segment must not “block[] use of the guide catheter” to deliver balloons and

stents.  ‘032 patent at 2:55‐56.  QXMédical’s attempt to define “rail structure” to mean,

in essence, the car that rides along the guidewire cannot be reconciled with the claims or

specification.

       Given that the “rail structure” is neither the rail nor the car, the only major

component left is the source of locomotion—i.e., the push rod.  Reflecting that fact,

Vascular Solutions asks that “rail structure” be defined as a “structure . . . that facilitates

monorail or sliding rail delivery,” ECF No. 36‐1 at 6—a definition that is sufficiently

broad to capture the push rod.  The Court adopts Vascular Solutions’s proposed

definition.  




                                             ‐20‐
                                        D.  “lumen”

       As the Court has already mentioned, claim 1 of the ‘032 patent specifies that the

rail structure cannot have a “lumen.”  ‘032 patent at 10:40‐41.  The parties disagree on

the meaning of “lumen.”  In other words, the parties disagree about what cannot be

included in the rail structure.

       QXMédical asks the Court to construe “lumen” to mean a “passageway or

opening.”  ECF No. 36‐1 at 6.  Vascular Solutions asks the Court to construe “lumen”

more narrowly to mean a “passageway through which interventional cardiology

devices are insertable.”  Id.  The Court declines to adopt either construction.

       As a threshold matter, the Court rejects Vascular Solutions’s suggestion that

“lumen” refers to only some lumens—specifically, lumens that are large enough to

accommodate the passage of balloons and stents.  The Court does so for two reasons:

       First, claim 1 clearly specifies that the substantially rigid portion must define “a

rail structure without a lumen.”  ‘032 patent at 10:40‐41 (emphasis added).  Claim 1 does

not say that the rail structure can have a lumen, as long as the lumen is small.  And this

makes sense:  As the specification makes clear—and as Vascular Systems itself has

emphasized—it is important that the push rod take up as little space within the guide

catheter as possible, so as to leave space for the passage of balloons and stents along the




                                            ‐21‐
guidewire.  Requiring that the push rod have no lumen helps to accomplish that

objective.

       Second, if the Court were to read a size limitation into the term “lumen,” the

Court would render superfluous other language in the patents‐in‐suit.  The claims and

specification of the patents often mention a lumen, and almost every time that a lumen

is mentioned, its size is specified.  For example, claim 1 of the ‘032 patent describes “the

continuous lumen of the guide catheter” as “having a circular cross‐sectional inner

diameter sized such that interventional cardiology devices are insertable into and

through the lumen.”  ‘032 patent at 10:25‐28.  Similarly, claim 1 describes the tip of the

child catheter as “defining a coaxial lumen having a cross‐sectional inner diameter

through which interventional cardiology devices are insertable.”  Id. at 10:35‐38.  If

“lumen” meant what Vascular Solutions wants it to mean—a “passageway through

which interventional cardiology devices are insertable”—then there would be no reason

for the patents to provide (as they do repeatedly) that the lumens of both the guide

catheter and flexible tip portion must be large enough to allow the passage of

interventional cardiology devices.  That size limitation would already be baked into the

word “lumen.”

       Vascular Solutions points out that every mention of “lumen” in the patents “is in

connection with it serving as a passageway for interventional cardiology devices.”  ECF



                                            ‐22‐
No. 58 at 28.  What Vascular Solutions overlooks, however, is that it is referring to

occasions on which the patents describe a lumen that is present.  The purpose of such a

lumen is to act as a conduit for balloons and stents.  Here, by contrast, claim 1 is

referring to a lumen that is prohibited.  As noted, the purpose of that prohibition is to

ensure that the push rod takes up as little room as possible within the guide catheter.  It

makes perfect sense, then, to require lumens that are present to be large enough to

accommodate the passage of medical devices (because that is what those lumens do),

but to require that the rail structure not have a lumen of any size.  Therefore, the Court

rejects Vascular Solutions’s proposal that “lumen” be defined to mean a lumen of a

particular size.4

       So how should “lumen” be defined?  Vascular Solutions and QXMédical both

urge the Court to construe “lumen” as a “passageway” or “opening.”  But “lumen” is

commonly understood as simply being the cavity of a tube.  For example, the American

Heritage Dictionary defines “lumen” as “[t]he inner open space or cavity of a tubular

organ . . . .”  Lumen, The American Heritage Dictionary of the English Language (5th ed.

2018), https://ahdictionary.com/word/search.html?q=lumen (last visited October 29,

       4
        To the extent that Vascular Solutions, Inc. v. Boston Scientific Corp.,
No. 13‐CV‐1172 (JRT/SER) (D. Minn. Dec. 9, 2013), held otherwise, the Court
respectfully disagrees with that order, which does not address these problems with
Vascular Solutions’s proposed construction.  See ECF No. 60‐5.  Moreover, the Federal
Circuit later vacated the order in Vascular Solutions, finding, among other things, that
“the record is too incomplete on issues of claim construction.”  See ECF No. 64‐2.

                                            ‐23‐
2018).  Merriam‐Webster defines “lumen” as “the bore of a tube (as of a hollow needle

or catheter).”  Lumen, Webster’s Third New International Dictionary (1993).  And

Random House defines “lumen” as “the canal, duct, or cavity of a tubular organ.” 

Lumen, The Random House Unabridged Dictionary (2018) 

https://www.dictionary.com/browse/lumen (last visited October 29, 2018). 

       By contrast, “opening” can refer to many things that are not lumens.  A gap

between two mountains or two teeth or two offensive linemen can be described as an

“opening.”  A fence can have an “opening” where a gate is (or is not) installed.  A cave

has an “opening” at its entry point.  But none of these openings is a lumen.

       Defining “lumen” as “passageway” is also problematic.  For one thing, not all

passageways are lumens.  The Donner Pass is a passageway, but it’s not a lumen.  The

same is true about the aisle up the middle of a church or a secret passageway in an old

castle or a path through a forest.  On the flip side, not all lumens are passageways. 

Take, for example, a hollow tube that is filled with air and then sealed so that it can be

used as a floatation device.  (Think of a pontoon on a boat.)  The inside of such a tube

would not be a conduit or passageway for anything, but it would surely be a lumen. 

Finally, construing “lumen” to mean a “passageway” would create a new set of

ambiguities:  Is a “passageway” any space that is intended to be passed through?  Or

capable of being passed through?  Or actually passed through?



                                            ‐24‐
         The Court construes “lumen” to have its plain and ordinary meaning:  “the

cavity of a tube.”  Nothing in the intrinsic evidence requires “lumen” to be construed

differently.  To the contrary, every time “lumen” is used in the claims or specification,

the word is used to refer to the cavity of a tube.

                       E.  “side opening”/“partially cylindrical opening”

         Many of the claims in the patents‐in‐suit require the device to have a side

opening—variously referred to as a “proximal side opening” (‘032 patent at 10:65; ‘413

patent at 12:9; ‘380 patent at 11:35); “a segment defining a side opening” (‘760 patent at

13:54‐55, 15:32‐33; ‘116 patent at 14:3‐4; see also ‘760 patent at 14:21‐22, 14:25‐26, 14:27‐28;

‘116 patent at 18:12‐13); and “a segment defining a partially cylindrical opening” (‘776

patent at 13:41, 15:20).  

         None of the parties seriously argues that any of these terms is vague or needs

construing.  Rather, the terms are in dispute because QXMédical insists that the side

opening must be located in the substantially rigid portion, and not in the flexible

tubular portion.  QXMédical thus proposes that “side opening” be defined to require

placement in a “section of the substantially rigid portion or segment.”  ECF No. 36‐1

at 13.

         QXMédical’s argument is a non‐starter.  Some claims include language that

explicitly places the side opening in the substantially rigid portion, see, e.g., ‘032 patent



                                              ‐25‐
at 12:12‐20, and that language would be superfluous if “side opening” was defined to

require that the side opening be placed in the substantially rigid portion.  Other claims

explicitly place the side opening in the flexible tip portion.  See ‘032 patent at 10:63‐65;

‘413 patent at 12:7‐13.  QXMédical has no coherent explanation for why “side opening”

should be defined to require placement in the substantially rigid portion when there are

claims that explicitly locate it in the flexible tip portion.  Still other claims place the side

opening in its own segment, sandwiched between the substantially rigid portion and

the flexible tip portion.  See ‘380 patent at 13:52‐14:5; ‘776 patent at 13:41‐43.  Because

different claims place the side opening in different portions of the device, the Court will

not construe “side opening” (and the related terms) to require the side opening to be

placed in the substantially rigid portion.

       In sum, the Court finds that all of these phrases—“side opening,” “proximal side

opening,” “a segment defining a side opening,” and “a segment defining a partially

cylindrical opening”—need no construction and will be given their plain and ordinary

meaning. 

                                        F.  “a material”

       Sometimes it is quite clear what a claim limitation intends to say, and it is equally

clear that the literal terms of the claim limitation fail to convey that point—or convey

that point clearly—because of poor drafting.  This is one of those times.



                                              ‐26‐
       Multiple claims in the patents‐in‐suit say, in essence, that the portion of the

device that defines the side opening must be more rigid than the tubular structure.  See,

e.g., ‘760 patent at 14:6‐7 (“wherein a material forming the segment defining the side

opening is more rigid than the tubular structure”).  The purpose of this limitation is

clear.  Recall that, after the flexible tubular structure is inserted into the coronary artery,

a balloon or stent is pushed along the guidewire, into the side opening, through the

tubular structure, and into the coronary artery.  Having the side opening be surrounded

by material that is more rigid than the tubular structure helps to facilitate the passage of

the balloon or stent through the side opening in the same way that having an eyelet in a

tennis shoe surrounded by a metal or plastic grommet helps to facilitate the passage of a

shoelace through an eyelet.  

       With one exception, the relevant language in the relevant claims clearly

expresses this concept.  For example, claim 25 of the ‘760 patent requires “a material

forming the segment defining the side opening [that] is more rigid than the tubular

structure.”  ‘760 patent at 14:6‐7.  Similarly, claim 52 of the ‘776 patent requires that “the

segment defining the partially cylindrical opening” must be “formed from a material

having a greater flexural modulus than a flexural modulus of the tubular structure.” 

‘776 patent at 15:22‐26.  




                                             ‐27‐
       So far so good.  A person of ordinary skill in the art reading these limitations

would understand that the material that forms the side opening has to be more rigid

(that is, less flexible) than the tubular structure.  That person would likely not give a

second thought to the claim’s use of the word “material”—which, in common parlance,

can refer to material that is made up of a single substance (e.g., wood) or material that is

a composite of several substances (e.g., concrete). 

       The problem arises because a single claim—claim 25 of the ‘776 patent—requires

that “the segment defining the partially cylindrical opening [i.e., side opening]” must be

“formed from a material more rigid than a material or material combination forming the

tubular structure.”  ‘776 patent at 13:43‐47 (emphasis added).  Read literally, this

limitation implies that there is a difference between “material” and “material

combination,” because if “material” is broad enough to include a combination of several

materials, then the phrase “material combination” is superfluous.

       Accordingly, QXMédical asks the Court to hold that “‘[a] material,’ when used in

reference to the side opening, means the side opening is made from only one material.” 

ECF No. 36‐1 at 26.  QXMédical does not explain how “one material” should be defined,

which is a problem given that many things that are commonly identified as a single

“material” are actually composed of different materials (and given that, at the

molecular level, just about everything is composed of multiple materials).  But



                                            ‐28‐
QXMédical’s construction is certainly supported by the literal language of claim 25 of

the ‘776 patent.  QXMédical argues that its construction is also supported by the fact

that the specification describes an embodiment in which the side opening is cut out of a

section of stainless steel or Nitinol.  See ‘032 patent at 6:34‐51, 7:19‐25.  In QXMédical’s

opinion, steel is a single “material” (even though it is an alloy of iron and carbon), and

Nitinol is a single “material” (even though it is an alloy of nickel and titanium). 

Nowhere does the specification discuss a side opening being fashioned out of multiple

materials, at least in QXMédical’s view.  

       While QXMédical’s construction certainly finds support in the literal language of

a single claim, it also makes no sense.  As the patents make clear, what matters from a

functional standpoint is that the substance out of which the side opening is formed be

more rigid that the tubular structure.  It does not matter whether that substance is

comprised of one material or two materials or ten materials (even if it was clear what

“material” means), as long as the area surrounding the side opening is more rigid than

the tubular structure.  Nothing in the claims, specification, or prosecution history

suggests—and QXMédical is unable to identify—any reason why the side opening

would have to be made out of only one “material” (however “material” is defined). 

QXMédical is simply trying to take advantage of sloppy drafting.




                                             ‐29‐
       For its part, Vascular Solutions has tied itself in knots trying to come up with a

construction of claim 25 of the ‘776 patent that would save it from its bad drafting. 

Vascular Solutions argues that the contested limitation should be construed to mean

that the segment defining the side opening must be “formed from at least one material

that is more rigid than a material or material combination forming the tubular

structure.”  ECF No. 36‐1 at 26.  Vascular Solutions explains:

              [I]magine a device with a side opening formed of materials
              A, B, and C, and a tubular tip portion being formed of D, E,
              and F (which can also be conceived of as including a
              physical combination of materials—or material
              combination—such as a number of the materials braided
              together). . . . The claim requires that at least one of materials
              A, B, or C be more rigid than either (1) one of materials D, E,
              or F, or (2) a material combination of D/E/F.  Thus, the term
              “material combination” is a separate concept that is entirely
              consistent with “a material” meaning “one or more
              materials.”

ECF No. 65 at 17.

       Putting aside the fact that this tortured explanation almost surely never entered

the mind of the patent’s drafter or anyone else until it was invented by Vascular

Solutions’s attorneys, Vascular Solutions’s construction makes no more sense than

QXMédical’s.  Suppose, for example, that A is a very rigid material, B and C are very

flexible materials, and D, E, and F are moderately flexible materials.  Suppose further

that the side opening is formed almost entirely of B and C, with only a minuscule



                                             ‐30‐
amount of A.  In this hypothetical, the area surrounding the side opening would be less

rigid than the tubular tip portion.  In other words, the “more rigid” limitation—which

clearly is intended to facilitate the passage of medical devices through the side opening

by providing a “grommet” that is more rigid than the flexible tubular structure—would

fail of its purpose, even though the terms of that limitation (as construed by Vascular

Solutions) would be met.

       Again, from a functional standpoint, what matters is that the substance out of

which the side opening is formed be more rigid than the tubular structure.  And again,

it makes absolutely no difference as a functional matter whether that substance is

comprised of one material or many—or if, say, one of the five materials that make up

the side opening happens to be more rigid than one of the eight materials that make up

the tubular structure.  Nothing in the claims, specification, or prosecution history even

hints that any of this matters. 

       The Court will therefore construe claim 25 of the ‘776 patent to mean what a

person of ordinary skill in the art would almost surely have understood it to mean,

notwithstanding the clumsy drafting.  Specifically, the Court adopts the following

constructions of the disputed terms:  

       (1)    “wherein a material forming the segment defining the side
              opening is more rigid than the tubular structure” means
              “wherein the matter forming the segment defining the side
              opening is more rigid than the tubular structure”;


                                           ‐31‐
       (2)    “formed from a material more rigid than a material or
              material combination forming the tubular structure” means
              “formed from matter that is more rigid than the matter
              forming the tubular structure”; and 

      (3)     “formed from a material having a greater flexural modulus
              than a flexural modulus of the tubular structure” means
              “formed from matter having a greater flexural modulus than
              a flexural modulus of the tubular structure.”

                                        ORDER

      Based on the foregoing, and on all of the files, records, and proceedings herein,

the Court construes the disputed claim language as stated above.


 Dated:  October 30, 2018                    s/Patrick J. Schiltz                                      
                                             Patrick J. Schiltz
                                             United States District Judge




                                          ‐32‐
